28 So.3d 186 (2010)
CITY OF LAKELAND and The Claims Center, Appellants,
v.
Loretta HENRY-JACKSON, Appellee.
No. 1D09-6131.
District Court of Appeal of Florida, First District.
February 24, 2010.
*187 Juliana L. Curtis, Ross Vecchio, P.A., Lakeland, for Appellants.
James R. Spears and Kelli Biferie Hastings, Law Office of Kelli Biferie Hastings, PLLC, Maitland, for Appellee.
PER CURIAM.
Upon review of Appellants' response to this Court's show cause order entered December 17, 2009, the Court hereby DISMISSES this appeal for lack of jurisdiction. See Fla. R.App. P. 9.180(b)(1)(C). See also, e.g., Landry v. AMS Staff Leasing, 993 So.2d 1071 (Fla. 1st DCA 2008); Sun Sentinel & Tribune Co. v. Petrovich, 744 So.2d 1056 (Fla. 1st DCA 1999); Cadco Builders, Inc. v. Roberts, 712 So.2d 457 (Fla. 1st DCA 1998).
KAHN, BENTON, and ROBERTS, JJ., concur.